Citation Nr: 0307393	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  03-00 763	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder.

3.  Entitlement to a compensable evaluation for calluses.

4.  What evaluation is warranted for hepatitis C from March 
14, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from January 1968 
to January 1971, and from May 1971 to July 1975.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions dated in December 2001 and August 2002, 
from the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina (RO).


REMAND

In the veteran's substantive appeals received in December 
2002 and February 2003, the veteran requested a hearing 
before the Board at the RO.  The veteran was not provided an 
opportunity to present testimony at a hearing before the 
Board, as he had requested.  Accordingly, this case is 
remanded to the RO for the following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his request for such a hearing.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

